DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.
The present application was filed on 01/22/2019.
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 01/22/2019 and 03/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3 and analogous Claim 14,

Regarding Claim 5 and analogous Claim 16,
Claims 5 and 16 are not proper Markush claims. A Markush claim is a selection from a closed group (e.g. “selected from a group consisting of A, B, and C”). A Markush group cannot be open (i.e. "selected from a group comprising/including", cf. MPEP 2111.03(II), third paragraph) or it is considered indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner strongly recommends replacing “including” with “consisting of” in each of the aforementioned claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak (US 2011/0283190 A1) in view of Becker et al. (“Why emotions should be integrated into conversational agents”).
Regarding Claim 1 and analogous Claim 12,
Poltorak teaches a system for implementing enhanced training of a personality model for
an embodied conversational agent comprising: an embodied conversational system control logic; said embodied conversational system control logic and a multi-modal emotion detection system tangibly embodied in a non-transitory machine readable medium used to implement enhanced training of an adjustable personality model configured to provide emotion and tone responses based on detected emotions of a user and a communication objective  (paragraph 0126 “the invention features at least one programmable processor that is programmed with computer executable code, stored in a non-transitory computer readable medium such as flash memory or magnetic media, which when executed is adapted to respond to the user's oral requests with at least audio output that is conversationally relevant to the audio input …”  and paragraph 0128, “… the invention is directed at a machine-implemented method of engaging in a conversation with a user … Next, the machine determines the mood of the user based on at least one of the audio input and the visual input. To do this, the machine considers features including facial expressions and gestures, hand gestures, voice tone, etc. In the following step, the machine presents to the user a face of a user-selected person or another image, wherein the facial expression of the person depends on, or is responsive to, the user's mood …”  teaches a computer [system] implementing a method of engaging in a conversation with a user [embodied conversational agent] using computer executable code stored in a non-transitory computer readable medium; and

Figure 4 
    PNG
    media_image1.png
    952
    1083
    media_image1.png
    Greyscale
displays embodied conversational system logic).
Poltorak does not appear to explicitly teach said embodied conversational system control logic, responsive to detecting a first emotion of the user in a conversation with an embodied conversational agent, utilizing the adjustable personality model to embody the embodied 
Becker et al. teaches said embodied conversational system control logic, responsive to detecting a first emotion of the user in a conversation with an embodied conversational agent, utilizing the adjustable personality model to embody the embodied conversational agent with a first emotion and tone; and said embodied conversational system control logic, responsive to detecting a second emotion of the user different from the first emotion, utilizing the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion and tone (p. 29, Figure 1.8  
    PNG
    media_image2.png
    904
    543
    media_image2.png
    Greyscale
teaches Max becoming angry [embody the embodied conversational agent with a first emotion and tone] based on mean spirited insult from Human [first emotion of the user] and teaches Max becoming calm and 
Poltorak and Becker et al. are considered analogous art because they are directed to they are directed to provide an emotionally augmented communication from a computing device.
In view of the teachings of Poltorak it would have been obvious for a person of ordinary skill in the art to apply the teachings of Becker et al. at the time the application was filed in order to integrate an emotion detection model into a conversational agent, thus increasing the potential to serve significantly supportive functions in human-machine interaction (cf. Becker et al., p. 11, section 1.3.1, paragraph 3, ” Taking the step from the virtual to the real world Breazeal (2004b) compares the fields of human-computer interaction (HCI) and human-robot interaction (HRI) finding similarities and significant differences. In essence she advocates to also take the robot’s point of view into account when examining and evaluating the relationship of robots and humans in a future society rather than only taking the human’s perspective as mainly done in HCI. However, the further argumentation seems to neglect the recent endeavors in HCI to follow a cognitive modeling approach in designing virtual humanoid agents instead of strictly focusing on dedicated application scenarios. Nevertheless the integration of socio-emotional intelligence into architectures of robots is advocated, if we want such robots to fulfill an adequate role in human society.”). 
Regarding Claim 2 and analogous Claim 13,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak further teaches includes said adjustable personality model based on identified user intents and a current ability to assist with the user intents (paragraph 0116, “The present invention provides, according to one aspect, an automated device that allows humans, and especially elderly people, to engage in conversational interactions, when they are alone. Such automated devices may provide users with entertainment and relevant information about the world around them. Also, preferably, this device would contribute to the safety of the elderly people by using the camera and microphone to monitor the surroundings for emergency situations, and notifying the appropriate people if an emergency takes place” teaches ability to assist users who are alone or are looking for entertainment [a current ability to assist with the user intents]).
Regarding Claim 3 and analogous Claim 14,
	Poltorak in view of Becker et al. teaches the system of claim 2.
	Poltorak does not appear to explicitly teach includes an emotion portrayed by the embodied conversational agent is selected from a group including agreeable, frustrated, apologetic, happy, sad, sympathetic, and angry.
	Becker et al. teaches includes an emotion portrayed by the embodied conversational agent is selected from a group including agreeable, frustrated, apologetic, happy, sad, sympathetic, and angry (p. 20, Figure 1.4, 
    PNG
    media_image3.png
    835
    1043
    media_image3.png
    Greyscale
 teaches Max being a conversational agent and teaches Max expressing specific emotions  [happy], [angry], [sad], and [frustrated];
p. 31-33, section 1.5.2, paragraphs 1-3, “As a competitive face-to-face interaction scenario between a human and Max we implemented a cards game called “Skip-Bo” … In this game, both players have the goal of getting rid of their cards either following an offensive or defensive strategy … An empirical study was carried out within the gaming scenario.  It comprised four conditions designed to assess the effects of simulated emotions and emphatic feedback in the context of such a competitive human-computer interaction … 
1. Non-Emotional condition: Max does not display emotional behavior.
2. Self-Centered Emotional condition:  Max appraises his own game play only, and displays e.g. (facial) happiness when he is able to move cards.  
3. Negative empathetic condition: Max shows self-centered emotional behavior and responds to those opponent actions that thwart his own goal of winning the game.  Consequently, he will e.g. display distress when the human player performs a good move or is detected to be positively aroused.  This condition implements a form of ‘negative’ empathy.  
4. Positive Empathetic condition: Here, Max is also self-centered emotional, but opponent actions are appraised ‘positively’ such that he is “happy for” the human player’s game progress. If the human player is assumed to be distressed, Max will display “sorriness”.  This condition implements ‘positive’ empathy” teaches and “sorriness” about being self-centered while his opponent is losing [apologetic], thus enabling positive empathy [sympathetic] since Max understands what it is like to be in the human player’s position (see Negative empathetic condition);
p. 9, section 1.2.2, paragraph 2, “… the third dimension of Dominance has been proven to be necessary to distinguish between certain emotions such as anger and fear or annoyance and sadness. This dimension can further be seen as a general aspect of an agent’s personality trait. Given the same negative Pleasure and medium Arousal, dominant individuals have a much stronger tendency to shout whereas individuals with a submissive personality are more likely to cry in the same situational context …” teaches a submissive [agreeable] personality trait of a conversational agent).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 4 and analogous Claim 15,
Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak further teaches wherein detected emotions of the user are determined by an emotion detection system (paragraph 0128, “… the invention is directed at a machine-implemented method of engaging in a conversation with a user … Next, the machine determines the mood of the user based on at least one of the audio input and the visual input. To do this, the machine considers features including facial expressions and gestures, hand gestures, voice tone, etc. In the following step, the machine presents to the user a face of a user-selected person or another image, wherein the facial expression of the person depends on, or is responsive to, the user's mood …”  teaches the machine determining the mood of the user based on either audio or visual input [emotion detection]).
Regarding Claim 6 and analogous Claim 17,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak does not appear to explicitly teach wherein the personality model captures a pattern of emotional responses that characterize the personality of the conversational agent.
	Becker et al. teaches wherein the personality model captures a pattern of emotional responses that characterize the personality of the conversational agent (p. 20, Figure 1.4, 
    PNG
    media_image3.png
    835
    1043
    media_image3.png
    Greyscale
teaches a conversational agent expressing one of a group of primary and secondary emotions [a pattern of emotional responses]).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 7 and analogous Claim 18,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak does not appear to explicitly teach wherein the personality model enables the embodied conversational agent with predefined emotional responses.
Becker et al. teaches wherein the personality model enables the embodied conversational agent with predefined emotional responses (p. 20, Figure 1.4, 
    PNG
    media_image3.png
    835
    1043
    media_image3.png
    Greyscale
teaches a conversational agent expressing one of a group of primary and secondary emotions [predefined emotional responses]).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 8,
	Poltorak in view of Becker et al. teaches the system of claim 7. 
Poltorak does not appear to explicitly teach wherein the predefined emotional responses are consistently modulated across multiple modalities. 
	Becker et al. teaches wherein the predefined emotional responses are consistently modulated across multiple modalities (pp. 28-29, section 1.5.1, paragraphs 3-4, “In Figure 1.8 two parts of an example dialogue together with corresponding traces of emotions in Pleasure-Arousal-space are presented. In the beginning, Max’s is in a neutral emotional state labeled concentrated until the visitor’s greeting is processed by the BDIbased Cognition module. In addition to the production of a multimodal utterance, a positive emotional impulse is sent to the emotion module. This impulse drives the internal dynamics of the “dynamics / mood” component as described in Section 1.4 and the resulting values are constantly mapped on Pleasure and Arousal values as shown in Figure 1.8(a). The first positive emotional impulse directly leads to the activation of the primary emotion surprised at time t1, modulating Max’s facial expression and synthesized voice accordingly … During the next fourteen seconds no further impulses affect the emotion module. However, the internal dynamics leads to an increase in the agent’s mood together with a decrease of the agent’s emotional valence. Hence, the agent’s Arousal is decreasing whereas the agent’s Pleasure is increasing, such that at time t2 the reference point in Pleasure-Arousal space moves to happy and this primary emotion gets activated. After a series of positive emotional impulses due to praising statements by the human dialogue partner, a very intense state of happiness is reached at time t3. The word “pancake” is specially implemented to produce a strong negative impulse (mimicking a very rude insult), which leads to a decrease of arousal and pleasure at time t4. Notably, the agent does not get angry directly but only less happy, because he was in a very good mood shortly before. That is, mood-congruent emotions are guaranteed as a result of the internal dynamics of the emotion module” teaches Max being a conversational agent and teaches Max’s facial expression and voice [multiple modalities] being adjusted based on the different emotions expressed [predefined emotional responses]).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 9,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak does not appear to explicitly teach wherein the multiple modalities include
at least one of timber of voice, and facial expression.
	Becker et al. teaches wherein the multiple modalities include at least one of timber of voice, and facial expression (pp. 28-29, section 1.5.1, paragraphs 3-4, “In Figure 1.8 two parts of an example dialogue together with corresponding traces of emotions in Pleasure-Arousal-space are presented. In the beginning, Max’s is in a neutral emotional state labeled concentrated until the visitor’s greeting is processed by the BDIbased Cognition module. In addition to the production of a multimodal utterance, a positive emotional impulse is sent to the emotion module. This impulse drives the internal dynamics of the “dynamics / mood” component as described in Section 1.4 and the resulting values are constantly mapped on Pleasure and Arousal values as shown in Figure 1.8(a). The first positive emotional impulse directly leads to the activation of the primary emotion surprised at time t1, modulating Max’s facial expression and synthesized voice accordingly … During the next fourteen seconds no further impulses affect the emotion module. However, the internal dynamics leads to an increase in the agent’s mood together with a decrease of the agent’s emotional valence. Hence, the agent’s Arousal is decreasing whereas the agent’s Pleasure is increasing, such that at time t2 the reference point in Pleasure-Arousal space moves to happy and this primary emotion gets activated. After a series of positive emotional impulses due to praising statements by the human dialogue partner, a very intense state of happiness is reached at time t3. The word “pancake” is specially implemented to produce a strong negative impulse (mimicking a very rude insult), which leads to a decrease of arousal and pleasure at time t4. Notably, the agent does not get angry directly but only less happy, because he was in a very good mood shortly before. That is, mood-congruent emotions are guaranteed as a result of the internal dynamics of the emotion module” teaches Max being a conversational agent and teaches Max’s facial expression and voice [multiple modalities] being adjusted based on the different emotions expressed).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 10 and analogous Claim 20,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak does not appear to explicitly teach wherein the personality model enables enhanced natural interaction of the embodied conversational agent and the user.
	Becker et al. teaches wherein the personality model enables enhanced natural interaction of the embodied conversational agent and the user (p. 29, Figure 1.8  
    PNG
    media_image2.png
    904
    543
    media_image2.png
    Greyscale
  teaches natural interaction between Human [user] and Max [embodied conversational agent]).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 11,
	Poltorak in view of Becker et al. teaches the system of claim 1. 
	Poltorak does not appear to explicitly teach wherein the personality model enables enhanced emotionally artificial intelligent interaction of the embodied conversational agent and the user.
	Becker et al. teaches wherein the personality model enables enhanced emotionally artificial intelligent interaction of the embodied conversational agent and the user (pp. 28-29, section 1.5.1, paragraphs 3-4, “In Figure 1.8 two parts of an example dialogue together with corresponding traces of emotions in Pleasure-Arousal-space are presented. In the beginning, Max’s is in a neutral emotional state labeled concentrated until the visitor’s greeting is processed by the BDIbased Cognition module. In addition to the production of a multimodal utterance, a positive emotional impulse is sent to the emotion module. This impulse drives the internal dynamics of the “dynamics / mood” component as described in Section 1.4 and the resulting values are constantly mapped on Pleasure and Arousal values as shown in Figure 1.8(a). The first positive emotional impulse directly leads to the activation of the primary emotion surprised at time t1, modulating Max’s facial expression and synthesized voice accordingly … During the next fourteen seconds no further impulses affect the emotion module. However, the internal dynamics leads to an increase in the agent’s mood together with a decrease of the agent’s emotional valence. Hence, the agent’s Arousal is decreasing whereas the agent’s Pleasure is increasing, such that at time t2 the reference point in Pleasure-Arousal space moves to happy and this primary emotion gets activated. After a series of positive emotional impulses due to praising statements by the human dialogue partner, a very intense state of happiness is reached at time t3. The word “pancake” is specially implemented to produce a strong negative impulse (mimicking a very rude insult), which leads to a decrease of arousal and pleasure at time t4. Notably, the agent does not get angry directly but only less happy, because he was in a very good mood shortly before. That is, mood-congruent emotions are guaranteed as a result of the internal dynamics of the emotion module” teaches emotionally artificial intelligent interaction between Human [user] and Max [embodied conversational agent]).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 19,
	Poltorak in view of Becker et al. teaches the method of claim 12. 
	Poltorak does not appear to explicitly teach … consistently modulating the predefined emotional responses across multiple modalities including at least one of timber of voice, and facial expression.
	Becker et al. teaches … consistently modulating the predefined emotional responses across multiple modalities including at least one of timber of voice, and facial expression (pp. 28-29, section 1.5.1, paragraphs 3-4, “In Figure 1.8 two parts of an example dialogue together with corresponding traces of emotions in Pleasure-Arousal-space are presented. In the beginning, Max’s is in a neutral emotional state labeled concentrated until the visitor’s greeting is processed by the BDIbased Cognition module. In addition to the production of a multimodal utterance, a positive emotional impulse is sent to the emotion module. This impulse drives the internal dynamics of the “dynamics / mood” component as described in Section 1.4 and the resulting values are constantly mapped on Pleasure and Arousal values as shown in Figure 1.8(a). The first positive emotional impulse directly leads to the activation of the primary emotion surprised at time t1, modulating Max’s facial expression and synthesized voice accordingly … During the next fourteen seconds no further impulses affect the emotion module. However, the internal dynamics leads to an increase in the agent’s mood together with a decrease of the agent’s emotional valence. Hence, the agent’s Arousal is decreasing whereas the agent’s Pleasure is increasing, such that at time t2 the reference point in Pleasure-Arousal space moves to happy and this primary emotion gets activated. After a series of positive emotional impulses due to praising statements by the human dialogue partner, a very intense state of happiness is reached at time t3. The word “pancake” is specially implemented to produce a strong negative impulse (mimicking a very rude insult), which leads to a decrease of arousal and pleasure at time t4. Notably, the agent does not get angry directly but only less happy, because he was in a very good mood shortly before. That is, mood-congruent emotions are guaranteed as a result of the internal dynamics of the emotion module” teaches Max being a conversational agent and teaches Max’s facial expression and voice [multiple modalities] being adjusted based on the different emotions expressed).
Poltorak and Becker et al. are combinable for the same rationale as set forth above with respect to claim 1.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak (US 2011/0283190 A1) in view of Becker et al. (“Why emotions should be integrated into conversational agents”) and in further view of Deyle et al. (US 2018 / 0077095 A1).
Regarding Claim 5 and analogous Claim 16,
	Poltorak in view of Becker et al. teaches the system of claim 4.
Poltorak in view of Becker et al. does not appear to explicitly teach wherein the emotion detection system analyzes input selected from a group including audio, facial, text, keyboard pressure, and sensors. 
	Deyle et al. teaches wherein the emotion detection system analyzes input selected from a group including audio, facial, text, keyboard pressure, and sensors (Figure 2A  
    PNG
    media_image4.png
    844
    1182
    media_image4.png
    Greyscale
teaches image data [facial] from camera sent as input to facial recognition component of emotion detection module; input [audio] data sent as input to speech pattern recognition component of emotion detection module; text [keyboard pressure] data set as input to emotional syntax recognition component of emotion detection module; biometric data [sensors] sent as input to biological emotion recognition component of emotion detection module).
Poltorak, Becker et al., and Deyle et al. are considered analogous art because they are directed to provide an emotionally augmented communication from a computing device. 
In view of the teachings of Poltorak in view of Becker et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Deyle et al. at the time the application was filed in order to automatically generate an emoticon based on the image of the users face that is captured while the user is typing a text message, thus expediting the process of creating and sending a message (cf. Deyle et al., paragraph 0004 “ … example embodiments may help to automatically detect emotional information that accompanies speech and / or textual input to a computing device and associate such emotional information with textual and / or speech messages that are sent as a result of such input . For example , a text message application may use a facial - expression recognition process to image (s) of a user's face that is captured while the user is typing a text message, and may thereby determine the person ' s emotional state while typing the message . An emoticon indicating the emotions surrounding the text message could then be automatically selected and inserted into the text message … “ ). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Cambria et al. (“Sentic Avatar: Multimodal Affective Conversational Agent with Common Sense”) teaches an architecture for the development of intelligent multimodal affective interfaces used to enhance human-computer interaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAKA CHUKWUMA OKOROH whose telephone number is (571)272-3710.  The examiner can normally be reached on M - F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHIAKA CHUKWUMA OKOROH/Examiner, Art Unit 2125                                                                                                                                                                                                      
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116